SARTAIN, Judge.
Plaintiff Hanover Insurance Company brought this action to recover under its subrogation rights the amount of $7,000.00 which it paid to its insured following the destruction of the insured’s house in an explosion and fire. Of the several defendants in this case, only J. H. Jenkins Contractor, Inc. and its liability insurer, The Travelers Insurance Company, were found liable and cast in judgment. These defendants appealed on the issues of liability and the rate of legal interest assessed and the plaintiff, as a precautionary measure, appealed from the dismissal of its suit as to the other defendants against the possibility that the defendants who were cast might, on appeal, be absolved of liability and plaintiff’s rights be lost as to the other defendants.
This is one of three consolidated cases on appeal arising out of the same incident and for the same reasons assigned in the case of Womack et al. v. Travelers Insurance Company et al., Number 8682 on the docket of this court, and decided this day, 258 So. 2d 562, we amend the judgment of the trial court to provide that interest on the principal amount of this judgment shall be at the rate of 5% per annum from judicial demand until paid, and, as amended, the judgment is affirmed, at the costs of the defendants-appellants, J. H. Jenkins Contractor, Inc., and The Travelers Insurance Company.
Amended and affirmed.